DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batsikouras (US # 8,770,983). The Batsikouras reference discloses1 (Fig. 1) a device comprising a body (105), at least one partition (106) dividing the body (Col. 7, ll. 4-25), a plate (102) mounted at a position above the body 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al (US # 10,775,228) in view of Lee (US # 9,366,588), Ruth et al (US # 7,504,594), and Neeleman (US # 5,232,061). With respect to claims 1 & 11, the Denk reference shows3 a scale (Fig. 2) including a base (2), a platform (1), a weight sensor (9), and a plurality of what appear to be resilient (i.e.: elastic) supports (5) arranged around the weight sensor (9); the supports (5) would have to be resilient, or else the weight sensor (9) would not be operative4. The examiner notes that the Denk reference does not show a smart storage and organizer system (SSOS), but connecting a scale to an external device like a smartphone or a PC, or to the internet, was well known as shown by the example of Lee (Col. 13, line 60 to col. 14, line 13), and it would have been obvious to the ordinary practioner to equip the scale of Denk with a data communications link to an external device for easy transference, processing, and long term storage of large amounts of data over time without the need to expand the processing power or the memory size of the scale itself. 
Denk shows only one weight sensor, instead of several, but as the Ruth reference makes clear, it would have been a trivial and obvious design choice to use multiple of weight sensors and sum their outputs (Col. 6, ll. 44-53); it was not unusual for a scale to have a load cell in each corner5. It would have been obvious to the ordinary practioner to use multiple weight sensors to measure the load on the top plate, as this was an art recognized alternative arrangement that would have not changed the operation of the device.

With respect to claim 2, obviously the housing is made from a conventional material such as a hard plastic or metal for durability.
With respect to claim 3, it has already been discussed, above, why it would have been obvious to make the resilient supports (5) Of Denk from a solid resilient material such as a synthetic rubber pad or column.
With respect to claims 6-8, the intended use of an apparatus does not distinguish it from any other apparatus that has the same structural elements as those which are expressly mentioned in the claim language. In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Obviously the structure shown in capable of supporting anything placed upon it, from wine bottles to egg cartons to pill bottles.

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al in view of Lee, Ruth et al, and Neeleman, as applied to claims 1-3, 6-8, and 11 above, and further in view of Batsikouras (US # 8,770,983). Batsikouras show that it was known to manufacture a scale with multiple compartments with its own individual scale, and it would have been obvious to one of the scales of Denk in each of the compartments of Batsikouras motivated by its suitability for its intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other art of record show the general state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 The recitation that this is a “smart storage pallet” is not limiting because the body of the claim describes a complete invention, and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
        
        2 The limitation that the data be transmitted to a “mobile device” is broad enough to read upon a laptop. Even if the term “mobile device” is interpreted narrowly so as to cover only a smartphone, the ordinary practioner would have understood that an external computing device would have of necessity included a smartphone device among other things, as shown by the example of US # 9,366,588 (Lee); see column 13, line 60 to column 14, line 13.
        
        3 The recitation that this is a “smart storage pallet” is not limiting because the body of the claim describes a complete invention, and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
        4 The phrase that the resilient, elastic pads were “in communication with” the weight sensor is sufficiently broad enough to cover the arrangement shown in the Denk reference.
        5 See: column 5, line 65 to column 6, line 7; and, column 8, lines 31-46; of US # 4,800,973 (Angel) for example.